Name: Council Regulation (EEC) No 3005/88 of 26 September 1988 opening and providing for the administration of a Community tariff quota for cut flowers and flower buds, fresh, originating in Cyprus (1988/89)
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity
 Date Published: nan

 1 . 10 . 88 Official Journal of the European Communities No L 271 /7 COUNCIL REGULATION (EEC) No 3005/88 of 26 September 1988 opening and providing for the administration of a Community tariff quota for cut flowers and flowers buds, fresh , originating in Cyprus (1988/89) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, customs duties on imports of certain floricultural products originating in Cyprus, Israel or Jordan (3) ; whereas these tariff advantages apply only to imports for which certain price conditions are complied with ; whereas the Community tariff quota should therefore be opened for the period from 1 November 1988 to 31 October 1989 amounting to 55 tonnes for the period in question ; Whereas equal and continous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the product in question into all the Member States until the quota is exhausted ; whereas, in the present case, in view of the insignifiant utilization of the quota and the concentration of the imports on the market of two Member States, the quota should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under conditions and according to the procedure laid down in Article 1 (3) whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and uniform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members, Whereas Article 19 of the Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and adapting certain provisions thereof ('), stipulates that cut flowers and flower buds, fresh, falling within CN codes 0603 10 11 to 0603 10 69 and originating in Cyprus shall be imported into the Community at Reduced Rates of duty within the limits of an annual Community tariff quota of 50 tonnes ; whereas, pursuant to Articles 18 and 19 of the Protocol in question, this volume is subject to an annual increase of 5 % from the entry into force of the said Protocol, and will therefore be 55 tonnes for the period 1988/89 ; whereas within the limits of this tariff quota, customs duties are to be abolished progressively according to the same timetables and under the same conditions laid down in Articles 5 and 1 6 of the said Protocol ; whereas in the context of the said quota, the Kingdom of Spain and the Portuguese Republic will apply customs duties calculated in accordance with the Protocol to the Association Agreement between the European Economic Community and the Republic o,f Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (2) ; HAS ADOPTED THIS REGULATION : Article 1 Whereas roses with large or small flowers and carnations of the unifloral or multifloral type are covered by the quota only where they meet the conditions laid down by Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of prefential 1 . From 1 November 1988 to 31 October 1989 the duty applicable to imports into the Community of the following products originating in Cyprus shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below : (  ) OJ No L 393, 31 . 12. 1987, p . 2. (2) OJ No L 393, 31 . 12. 1987, p . 37. (3) OJ No L 382, 31 . 12. 1987, p . 22 . No L 271 /8 Official Journal of the European Communities 1 . 10. 88 Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.14 0603 10 51 0603 10 53 0603 10 55 0603 10 61 0603 10 65 0603 10 69 0603 10 11 0603 10 13 0603 10 15 0603 10 21 0603 10 25 0603 10 29 Cut flowers and flowers buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared :  fresh :  from 1 November to 31 May  from 1 June to 31 October 55 15,4 from 1 November to 31 December 13,9 from 1 January to 31 May 19,6 from 1 June to 31 October Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (3) enable imports to be charged without interruption against their accumulated shares of the Community quota. 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation. 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Within the limits of this tariff quota, Spain and Portugal shall apply customs duties calculated in accordance with the relevant provisions of the Protocol to the Association Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of Spain and Portugal . 2. Cover by the tariff quota referred to in Article 1 ( 1 ) may be interrupted in the case of roses with large or small flowers and carnations of the unifloral or multifloral type if it is established at Community level that the price conditions laid down by Regulation (EEC) No 4088/87 are not complied with. In such cases, the Commission shall adopt Regulation re-establishing the collection of Common Customs Tariff duties in respect of the products in question and, where appropriate, reintroducing this Regulation on the dates and for the products indicated in those Regulations. 3. If imports of products covered by this tariff quota are made, or are foreseen within fourteen calendar days at the latest, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the quota so permits. 4. If the said Member State does not use up the quantities drawn within the fourteen-day period referred to in paragraph 3, it shall return the remaining unused portion as soon as possible, by telex addressed to the Commission . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota. Article 4 This Regulation shall enter into force on 1 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1988 . For the Council The President Th. PANGALOS